The appeal is from order denying motion to dismiss bill of complaint in suit to foreclose a first and second mortgage on a certain tract or tracts of land made and executed by the appellants, and at the time of the commencement of the suit owned and held by appellees under valid assignments, and which mortgages were given to secure *Page 553 
the payment of certain notes which were at that time owned and held by the appellees.
There was equity in the bill.
Order denying motion to dismiss was without error and should be and is affirmed.
So ordered.
Affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.